DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2021 has been entered.

Status of the Claims
By amendment filed January 15, 2021 claims 1 and 11 have been amended and claims 14 through 18 are new. Claims 1, 4, 5, 8 and 10 through 18 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 4, 5, 8 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires converting a beta phase into a gamma phase. This limitation fails to comply with the written description requirement because though the specification as originally filed provided support for converting the bond coat into a gamma phase the specification does not provide support for specifically converting a beta phase into a gamma phase.
Claim 1 requires heating the bond coat to above a temperature of 650 ℃ during formation of the gamma phase. This limitation fails to comply with the written description requirement because though Paragraphs 0030 and 0034 of the specification as originally filed discloses heating the bond coat to about 1350 ℃ the specification does not provide support for the broader limitation of above 650 ℃.
Claim 1 fails to comply with the written description requirement because the specification as originally filed does not provide support for the gamma phase layer comprising 10 wt% aluminum.
Claim 11 fails to comply with the written description requirement because the specification as originally filed does not provide support for the formed gamma phase layer provided uniform aluminum oxide formation.
Claim 14 fails to comply with the written description requirement because the specification as originally filed does not provide support for converting a multiple phase structure into a single phase structure in the bond coat. Though the specification provides support for converting the bond coat into a gamma phase the specification does not provide support for the broader limitation of for converting a multiple phase structure into a single phase structure in the bond coat.
Claim 14 requires heating the bond coat to above a temperature of 650 ℃ during formation of a single phase structure. This limitation fails to comply with the written description requirement because though Paragraphs 0030 and 0034 of the specification as originally filed discloses heating the bond coat to about 1350 ℃ the specification does not provide support for the broader limitation of above 650 ℃.
Claim 14 fails to comply with the written description requirement because the claim requires forming a single phase layer proximate the surface of the bond coat. Though the specification as originally filed disclosed forming a gamma phase layer proximate the bond coat surface the specification does not provide support for the broader limitation of forming a single phase layer.
Claim 14 fails to comply with the written description requirement because the claim requires distributing chemical elements in the bond coat surface. Though the specification as originally filed disclosed distributing aluminum in the bond coat surface the specification as originally filed does not provide support for the broader limitation of distributing chemical elements. 
Claim 17 fails to comply with the written description requirement because the specification as originally filed does not provide support for a supersaturated structure comprising 10 wt% aluminum.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Response to Arguments

















Applicant's arguments filed February 03, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Gorman allegedly teaches away from the gamma phase layer being supersaturated comprising 10 wt% aluminum, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, applicant’s argument that the cited examples and preferred examples disclosed in the cited prior art teach away from the claims is not persuasive because disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103





















The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

























Claims 1, 4, 5, 8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stamm (U.S. Patent # 6,610,419) in view of Meehan et al (U.S. Patent # 9,683,281) and Gorman et al (U.S. Patent # 7,413,778). [Evidence of the bond coat comprising a beta and gamma phase provided by Feng et al (U.S. Patent # 7,727,318)]
	In the case of claim 1, 4, 5 and 8, 10-18, Stamm teaches a method for forming a thermal barrier coating on a part (Abstract and Column 1 lines 9-21). The method of Stamm comprised depositing an aluminum containing bond coat in the form of inner layer 3 on the part/metallic basic body 2, forming a gamma phase layer proximate the surface of the bond coat 3 by forming 
	Stamm further teaches that the inner layer/bond coat comprised MCrAlY wherein M was at least nickel and cobalt (Column 3 Lines 1-20) and that the outer second layer of gamma phase comprised 7 to 18 wt% aluminum (Column 4 Lines 14-22), which overlapped with the claimed value of 10 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Furthermore, Stamm teaches that the process prevented formation of non-alpha phase aluminum oxides layer and that the alpha-phase alumina scale/layer formed during the gamma-phase layer formation step/cleaning impeded fast aluminum oxidation and that the alpha-alumina layer was very thin. Furthermore, the gamma-phase layer of Stamm would have inherently acted as an aluminum diffusion inhibitor and Stamm teaches that it was supersaturated with aluminum content. (Column 3 Lines 31-67 and Column 4 Lines 14-35)
	Stamm does not specifically teach that the bond coat comprised a beta phase and a gamma phase but as was discussed previously the bond coat of Stamm comprised MCrAlY wherein the M was a combination of Ni and Co and as evidenced by Feng these material inherently comprised a beta phase in the form of NiAl and a gamma phase in the form of NiCr wherein the beta phase converts to gamma phase at high temperature (Abstract and Column 6 Lines 19-34).

	Meehan teaches a process for forming a thermal barrier coating on a part wherein a surface of aluminum containing bond coat was laser cleaned to remove oxides and debris thereby forming a smooth surface without steps and ledges as well as form an alpha-phase aluminum oxide layer on the bond coat (Abstract). Meehan further teaches that laser cleaning to remove oxides/debris and forming the alpha-phase aluminum oxide layer improved the adhesion between the bond coat and the deposited thermal barrier coating (Column 4 Lines 13-25 and 60-66).
	Based on the teachings of Meehan, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the laser/energy beam treatment step of Stamm to also clean the surface of the bond coat/inner layer because cleaning the surface of the bond coat to remove unwanted oxides and debris improved the adhesion between the bond coat and the thermal barrier coating.
	Neither Stamm nor Meehan teach that the aluminum was distributed uniformly in the bond coat.
	Gorman teaches a method for forming an aluminum containing bond coat (Abstract) wherein the aluminum was uniformly distributed in the layer which prevented unwanted gradients and diffusion of aluminum (Column 4 Lines 6-18).
	Based on the teachings of Gorman, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have uniformly distributed the 
	None of the references teach that the gamma phase layer comprised a thickness in the range of 0.24 to 0.75 microns or of about 1.5 microns. However, Stamm does teach that the thickness of the outer layer/gamma phase layer was a relevant process parameter (Column 4 Lines 9-12). Furthermore, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal thicknesses for the gamma phase layer/outer layer of Stamm in view of Meehan and Gorman through routine experimentation in order to produce a bond coat which sufficient thickness to provide protection to the underlying part.
	None of the references specifically teach that the beam used for cleaning had a power range from about 500 watts to about 1000 watts, a pulse of 50 to 100 nanoseconds and an intensity or 5 to 50 J/cm2. However, Meehan teaches that the properties of the laser/beam affected the cleaning of the substrate surface (Column 4 Lines 37-52).
	Therefore, as was discussed previously, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the power, pulse duration and intensity of the laser/beam of Stamm in view of Meehan .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stamm in view of Meehan et al and Gorman et al as applied to claim 1 above, and further in view of Rickerby et al (U.S. Patent # 5,645,893).
	The teachings of Stamm in view of Meehan and Gorman as they apply to claim 1 have been discussed previously and are incorporated herein.
	None of the references teach having added at least one alloying element to the bond coat surface.
	Rickerby teaches method for forming a bond coat and a thermal barrier coating on a turbine component wherein the bond coat comprised at least alloying element in the form of a platinum aluminide/platinum-group metal enriched outer layer (Column 1 Lines 50-57) wherein the platinum aluminide/platinum-group metal enriched outer layer restricted the thermal growth of an oxide layer (Column 3 Line 63 through Column 4 Line 6).
	Based on the teachings of Rickerby, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have added at least one alloying element such as a platinum aluminide/platinum-group metal enriched outer layer in order to restrict the growth of oxide.

Conclusion
	Claims 1, 4, 5, 8 and 10 through 18 have been rejected. No claims were allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.